Citation Nr: 0700566	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  05-16 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than June 11, 
2002, for the assignment of a 100 percent disability rating 
for the veteran's service-connected post-traumatic stress 
disorder (PTSD).

2.  Whether the nonservice-connection pension compensation 
benefits were improperly deducted from the payment of 
disability compensation.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to May 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  By that rating action, the RO effectuated a June 
2004 Board decision which granted a 100 percent rating for 
the veteran's service-connected PTSD.  The RO made the rating 
effective from June 11, 2002.  Further, by this action the RO 
deducted the amount of pension benefits from the veteran's 
award of compensation as of June 11, 2002.

For good cause shown, the case has been advanced on the 
docket in accord with 38 U.S.C.A. § 7107 and 38 C.F.R. 
§ 20.900(c).

For the reasons detailed below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.


REMAND

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that adequate notice under the VCAA 
should include what information or evidence is to be provided 
by the Secretary and what information or evidence is to be 
provided by the claimant with respect to the information and 
evidence necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Further, the Court has held that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119-20 (2004).  However, no such pre-
adjudication notice appears to have been sent to the veteran 
in this case.  

In such circumstances, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has indicated that this 
timing defect can be remedied by a fully compliant VCAA 
notice issued prior to a readjudication of the claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  No 
such notification appears to have been sent to the veteran 
regarding the current appellate issues.  Although relevant 
regulatory information was contained in the April 2005 
Statement of the Case (SOC), the Federal Circuit has held 
that this does not qualify as the type of notification 
mandated by the VCAA.  Id.

The Board further notes that during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held, in part, that the notice provided to a 
claimant should include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Although the veteran's 
appeal is not from the initial grant of service connection, 
the Board cannot ignore the fact that this appeal involves 
the issues of effective dates and disability ratings, and 
that the veteran was not provided with the specific type of 
information discussed by the Court in Dingess regarding such 
elements.  In fact, as mentioned above, no specific notice 
was sent to the veteran regarding the current appellate 
issues.  Accordingly, a remand is required to ensure that the 
veteran received the requisite notice in this case.

The RO should also undertake any additional development it 
deems necessary to ensure compliance with the requirements of 
the VCAA, to include the duty to assist.

For the reasons stated above, this case is REMANDED for the 
following:

1.  Please send the veteran notice under 
38 U.S.C.A. 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The notice should also include what 
information or evidence is to be provided 
by the Secretary and what information or 
evidence is to be provided by the claimant 
with respect to the information and 
evidence necessary to substantiate the 
claims for VA benefits.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  
Further, the notice should contain a 
specific request for the veteran to 
provide any evidence in his possession 
that pertains to the claims.  38 C.F.R. 
§ 3.159(b)(1).

2.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review. 

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran should be furnished a 
supplemental statement of the case, which addresses all of 
the evidence obtained after the issuance of the April 2005 
statement of the case, and provides an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

